ORDER

PER CURIAM.
Defendant Donald Johnson appeals from the judgment entered on a jury verdict finding him guilty of first degree robbery in violation of § 569.020 RSMo 1994 and attempted armed robbery in violation of § 564.011 RSMo 1994 on which he was sentenced to consecutive terms of thirty years and five years, respectively. Defendant also appeals from an order denying on the merits, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).